[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 09-14524                ELEVENTH CIRCUIT
                                                            APRIL 28, 2010
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________
                                                              CLERK

                D. C. Docket No. 09-00168-CR-T-26-TBM

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

ALFREDO LOPEZ-MARTINEZ,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (April 28, 2010)



Before EDMONDSON, BIRCH and CARNES, Circuit Judges.

PER CURIAM:
      Alfredo Lopez-Martinez was convicted of illegally reentering the United

States as a deported or removed felon, in violation of 8 U.S.C. § 1326(a) and

(b)(1), and of illegally entering the United States, in violation of 8 U.S.C. §

1325(a)(1). The district court sentenced Lopez-Martinez to 60 months

imprisonment. He challenges the procedural and substantive reasonableness of his

sentence.

                                           I.

      “We review sentencing decisions only for abuse of discretion, and we use a

two-step process.” United States v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009).

First, we must “ ‘ensure that the district court committed no significant procedural

error, such as failing to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the § 3553(a) factors,

selecting a sentence based on clearly erroneous facts, or failing to adequately

explain the chosen sentence—including an explanation for any deviation from the

Guidelines range.’ ” Id. (quoting Gall v. United States, 552 U.S. 38, 51, 128 S. Ct.

586, 597 (2007)). If we find the sentence to be procedurally sound, the second step

is to review the “substantive reasonableness” of the sentence, taking into account

the totality of the circumstances, “including the extent of any variance from the

Guidelines range.” Gall, 552 U.S. at 51, 128 S. Ct. at 597.



                                           2
      Lopez-Martinez contends that the district court committed procedural error

by failing to consider all the § 3553(a) factors. We disagree. The district court

discussed several of them on the record and before imposing a sentence it stated

that it had “consider[ed] the advisory guidelines and all the factors identified in

Title 18 of the United States Code, Section 3553(a)1 through 7.” The district

court’s acknowledgment that it had considered the § 3553(a) factors “alone is

sufficient in post-Booker sentences.” United States v. Scott, 426 F.3d 1324, 1330

(11th Cir. 2005).

      Despite that acknowledgment, Lopez-Martinez contends that the district

court did not consider § 3553(a)(2)(D): “the need for the sentence imposed . . . to

provide the defendant with needed educational or vocational training, medical care,

or other correctional treatment in the most effective manner.” 18 U.S.C. §

3553(a)(2)(D). At sentencing, the district court stated: “I don’t find anything with

regard to providing him with needed educational or vocational training, medical

care or other correctional treatment in the most effective manner. That factor

doesn’t play into my assessment here nor do the other ones.” Based on that

statement, Lopez-Martinez asserts the district court expressly refused to consider §

3553(a)(2)(D). A careful review of the record makes clear that the district court

considered § 3553(a)(2)(D) but concluded that Lopez-Martinez’s sentence should



                                           3
not be adjusted on that ground.

      Lopez-Martinez also contends that the district court procedurally erred by

considering his earlier convictions for illegally re-entering the United States in

applying the § 3553(a) factors. Because those convictions were already taken into

account in calculating his advisory guidelines range, he argues that the district

court impermissibly “doubt-counted” those convictions. We rejected a similar

argument in United States v. Amedeo, 487 F.3d 823 (11th Cir. 2007). As in

Amedeo, Lopez-Martinez “points to no authority that deems it impermissible for

[a] district court to . . . have considered [conduct already accounted for in a

Guidelines enhancement] in imposing a variance in light of the factors set forth in

§ 3553(a).” Id. at 833–34. We conclude that no procedural error occurred.

      Lopez-Martinez also challenges the substantive reasonableness of his 60-

month sentence. He argues that his sentence is greater than necessary to achieve

the purposes of sentencing because it is five times longer than the longest sentence

he has received in the past—a sentence of 1 year and 1 day. We cannot say that

Lopez-Martinez’s 60-month sentence—a sentence half the statutory maximum—is

substantively unreasonable. Although he has been deported four times, Lopez-

Martinez continues to violate the United States’ immigration laws by illegally re-

entering this country. The mere fact that Lopez-Martinez has received more



                                           4
lenient sentences in the past does not make his sentence substantively

unreasonable. Accordingly, we affirm the district court’s sentence.

      AFFIRMED.




                                          5